DETAILED ACTION
Claims 13-21 are withdrawn from consideration.  A complete action on the merits of pending claims 1-12 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/26/22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deem et al US 20050288730.
Regarding claim 1, Deem teaches a probe (Fig. 8 apparatus 250), comprising: an insertion tube (Fig. 8 sheath 150) configured for insertion into a body cavity of a patient; and a basket assembly connected distally to the insertion tube (Fig. 8 basket 254) and comprising a plurality of conductive spines (Fig. 8 wires 253), which are configured to contact tissue within the body (Fig. 8 RA); and an electrical signal generator (Fig. 4 generator 100) configured to apply between one or more pairs of the spines bipolar pulses (par. [0099]) having an amplitude sufficient to cause irreversible electroporation (IRE) in the tissue contacted by the spines (pars. [0083] and [0087]).
Regarding claim 2, Deem teaches wherein the spines have respective proximal and distal tips, wherein the proximal tips of the spines are joined mechanically at a proximal end of the basket assembly (Fig. 8 connection 255a), and the distal tips of the spines are joined mechanically at a distal end of the basket assembly (Fig. 8 255b), and the spines bow radially outward when the basket assembly is deployed in the body cavity, thereby contacting the tissue in the body cavity (Fig. 8).
Regarding claim 3, Deem teaches wherein the basket assembly has a stable collapsed state, and wherein the apparatus comprises a puller attached to the distal end of the basket assembly (par. [0097] inner shaft of 252) and slidably disposed within the insertion tube, so that the spines bow radially outward in response to pulling the puller in a proximal direction through the insertion tube (par. [0097] approximating the distal connection 255b to 255a by moving the inner shaft of catheter 252 relative to the outer shaft of catheter 252).
Regarding claim 5, Deem teaches wherein the insertion tube comprises a catheter configured for insertion into a chamber of a heart of the patient, and the spines are configured to contact and apply the electrical signals to myocardial tissue within the chamber (This is intended use for the device, as stated in par. [0039] this device is used in structures like the renal vein or artery.  This device is capable of being used in the heart and treat myocardial tissue since it is able to fit in blood vessels and provide electroporation).
Regarding claim 6, Deem teaches wherein the spines comprise drawn metal ribbons (par. [0096]).
Regarding claim 7, Deem teaches wherein the metal ribbons comprise a nickel-titanium alloy.
Regarding claim 8, Deem teaches wherein the spines comprise flexible printed circuit boards bonded to structural members (par. [0098] struts with a conductive material forming electrodes 256 on an insulative substrate).
Regarding claim 10, Deem teaches wherein the sequence of the bipolar pulses comprises pairs of pulses, wherein each pair comprises a positive pulse and a negative pulse (See rejection of claim 1 regarding bipolar and IRE as the claim sits this is IRE using bipolar pulsing.  The claim does not require, for example, one electrode to have a train of positive pulses and the other negative, or that one electrode sends out a positive pulse than the other electrode sending out a negative pulse after a delay).
Regarding claim 11, Deem teaches wherein the electrical signal generator is configured to apply the bipolar pulses between first and second sets of the spines, wherein at least one of the sets comprises two or more of the spines (par. [0099]).
Regarding claim 12, Deem teaches comprising a controller configured to transmit control signals to the electrical signal generator (par. [0049] circuitry allowing for the monitoring of signals), wherein the electrical signal generator comprises: a pulse generation assembly, configured to receive the control signals from the controller and to transmit sequences of bipolar pulses with an amplitude and duration responsive to the control signals (par. [0083] generator sending signals based on parameters); and a pulse routing assembly, comprising a configurable network of switches, which are configured to receive the control signals from the controller, to receive the sequences of bipolar pulses from the pulse generation assembly, and to select sets of the spines responsively to the received control signals, each set comprising one or more of the spines, so as to the transmit the sequences of bipolar pulses through the selected sets (par. [0046] circuitry allowing for dynamic focusing of electrodes par. [0099] the electrodes are switched on as pairs or subsets).  Even though the figures or paragraphs don’t give depictions to the units the functions are being performed by different circuitries in the system.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of Byrd et al US 20210161582.
Regarding claim 4, Deem does not explicitly teach wherein the puller comprises a reinforced polymer tube.  However, Deem teaches an outer shaft of 252 around the inner shaft of 252 which can be seen as reinforced (par. [0047]).
Byrd, in an analogous device, teaches where the shaft is made of polyurethane (par. [0031]).
It would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the shaft of Deem to be made of a polymer tube, as taught by Byrd.  These types of tubes are known in the art to be used for catheters (Byrd par. [0031]).
Regarding claim 9, Deem does not explicitly teach wherein the bipolar pulses applied by the electrical signal generator comprise a sequence of bipolar pulses having an amplitude of at least 200 V, and a duration of each of the bipolar pulses is less than 20 milliseconds.  However, Deem teaches a duration up to 20 milliseconds with 50V (par. [0136]).
Byrd, in an analogous device, teaches where the basket assembly can operate at 500 V to 3.5 kV for a duration of 0.5 to 5 milliseconds (par. [0065]).
It would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify voltage and duration of the pulses in Deem to have an amplitude of at least 200 V and a duration less than 20 milliseconds, as taught by Byrd.  The type of pulse generated is based on the type of tissue that is being operated on (Byrd par. [0029]).  Further, amplitude and duration are inversely related so when one is decreased the other must increase to achieve an effective electroporation (Byrd par. [0051]).  It would be apparent to a person of ordinary skill in the art what tissue they are operating on and the appropriate parameters to achieve effective irreversible electroporation.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794